DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 18 are cancelled. Therefore, claims 1-15, 17, 19 and 20 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements (IDS), filed on May 13, 2020; August 18, 2020; and April 27, 2020 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting RIPK2 activity, does not reasonably provide enablement for treating any disease or condition mediated . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. The references 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir.,1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Applicants have provided evidence in the form of an in vitro assay to show compounds of formula (I) have activity as RIPK2 inhibitors. However, there is no additional data to show that the results of the in vitro assay correspond to effective treatment of any RIPK2 mediated disease. No evidence has been provided to show that any compound of formula (I) has efficacy for treating any of the numerous conditions or diseases that are mediated by RIPK2 including, Alzheimer’s and cancer, among many others. The art is highly unpredictable, and evidence suggests that RIPK2 inhibitory activity does not necessarily correspond to effective treatment of RIPK2 mediated diseases. 
 (5) The relative skill of those in the art:
One of relative skill in the art would have an advanced degree in biochemistry, or an M.D. Nonetheless, given the notable unpredictability in the art, one of ordinary skill in the art would not be able to predict just from the results of an in vitro assay showing RIPK2 inhibition that a RIPK2 inhibitor would have efficacy for treating any RIPK2 mediated disease. Given that the Applicants have only provided in vitro assay results to show compounds of formula (I) inhibit RIPK2, one of ordinary skill in the art would be required to practice undue experimentation to determine which RIPK2 mediated diseases or conditions could be treated by compounds of formula (I).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
As discussed previously, Applicants have provided in vitro assay results showing the claimed compounds of formula (I) have activity as RIPK2 inhibitors. However, there is no additional evidence, in the form of any animal models of RIPK2 mediated diseases or conditions, or other data to support the utility of compounds of formula (I) for treating any RIPK2 mediated disease as claimed. As there is great unpredictability in the art whether a given RIPK2 inhibitor would be efficacious for treating RIPK2 mediated diseases or conditions, there is insufficient direction and guidance provided for practicing the method of claims 17.
(8) The quantity of experimentation necessary.
.
Allowable Subject Matter 
The elected invention claims 12-14, drawn to thienopyridine products of Formula
    PNG
    media_image1.png
    169
    177
    media_image1.png
    Greyscale
. The  products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No. 9,499,534 B2, which teach product s of Formula
    PNG
    media_image2.png
    178
    190
    media_image2.png
    Greyscale
. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1-15 are allowable.
Objections
Claims 19 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is cancelled. However, a claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. Appropriate correction is required.
Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more 
/Kamal A Saeed/
Primary Examiner, Art Unit 1626